ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restriction
Claims 3 - 6, 16 - 19 and 22 - 29, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement requires inventions among Species II and III, as set forth in the Office action mailed on June 9, 2020, is hereby withdrawn and Claim 3 - 6, 16 - 19 and 22 - 29 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 


 Reasons for Allowance
Claims 1 - 6, 10 - 31, 34 and 35 are allowed in light of the Applicant's response filed on April 5, 2021. 
The following is an Examiner’s statement of reasons for allowance: Applicant has amended independent claim 1 to incorporate subject matter of claim 9 (and intervening claims 7 and 8) and has amended independent claim 30 to incorporate subject matter of claim 33 (and intervening claim 32), which were indicated as including allowable subject matter in the Non-Final Office Action mailed on January 6, 2021. 
Incorporated limitations from Claims 9 and 33 specifically define a lens group with the refractive power for two lenses “1.0 ≤ f/HEP ≤ 10.0, 0 deg ˂ HAF ≤ 150 deg; and 0.8 ≤ 2(ARE/HEP) ≤ 2.0 where f is a focal length of the at least one lens group; HEP is an entrance pupil diameter of the at least one lens group; HAF is a half of a maximum field angle of the at least one lens group; ARE is a profile curve length measured from a start point where an optical axis of the at least one lens group passes through any surface of one of the at least two lenses, along a surface profile of the corresponding lens, and finally to a coordinate point of a perpendicular distance where is a half of the entrance pupil diameter away from the optical axis” that is not readily taught or suggested by the prior art uncovered during search or made of record. The closest prior art Weller et al. (US 2009/0015736 A1) and Lin et al. (US 2018/0050641 A1) do not disclose the claimed element, “wherein the at least one optical image capturing module has at least one lens .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Susan E. Hodges/Primary Examiner, Art Unit 2425